ELMORE, Judge.
Defendant Logan Cofield, III, pled guilty pursuant to a plea agreement to delivery of cocaine; two counts of possession of a controlled substance in jail, possession of a firearm by a felon, driving while license revoked, displaying a fictitious tag, second degree trespass, expired/no inspection sticker and exceeding the speed limit. In accordance with the plea agreement, the trial court consolidated the offenses into one judgment and sentenced defendant as a Class G felon to a presumptive term of twenty to twenty-four months imprisonment. Defendant appeals.
Defendant's counsel states that "[a]fter repeated and close examination of the record, review of the relevant law . . . counsel is unable to identify an issue with sufficient merit to support a meaningful argument for relief on appeal" and asks this Court to review the record for possible prejudicial error.
Counsel has shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, reh'g denied, 388 U.S. 924, 18 L. Ed. 2d 1377 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with documents necessary for him to do so. Defendant has not filed any written arguments on his own behalf with this Court, and a reasonable time in which he could have done so has passed.
In accordance with Anders, we must fully examine the record to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. We conclude the appeal is wholly frivolous. In reaching this conclusion, we have conducted our own examination of the record for possible prejudicial error and have found none.
We hold defendant had a fair trial, free from prejudicial error.
No error.
Judges HUNTER and STEELMAN concur.
Report per Rule 30(e).